Ryland, Judge,
delivered the opinion of the court.
The finding of the court supports the judgment, and the facts warrant the finding. Here, a man undertakes to do a certain act for a specified consideration. He undertakes to purchase a. *530tract of land for Mense and North. He is to purchase it at a price not exceeding eight dollars per acre. A part of the money is advanced to him by Mense before he commences the treaty about the land. For purchasing he is to receive, as a compensation for his services, $25. He succeeds in making the purchase at the price of $7 per acre, and then represents to North that he was to get the difference between the sum of $7 and $8 per acre for making the purchase. He elaims the sum of $302 for doing that which he had promised to do for $25, and by his representations induces North to give him his note for the amount claimed.
There is no pretext for this demand made by Brown on North. The note was obtained by fraudulent representations, and should not be allowed to support an action. Suppose Brown had bought the land at $5 per acre, would he have claimed that Mesne and North must pay him the difference between the prices at $5 and at $8 per acre ? He had just as much right to do it as he has to claim the difference between $7 and $8 per acre.
Will any one pretend that a man can honestly demand the sum of $302 from his employers for doing the very business which he had engaged himself to do for $25 ? Suppose he should make representations, partly true and partly discolored by concealing the truth, and thereby get the note of one of his employers; when the facts are brought to light on a trial, can any conscientious man expect to retain the wages of such work? Why talk about want of consideration, when the note is founded in mala fules ?
Upon looking over the whole case, we are satisfied with the judgment of the Circuit Court, and it is affirmed by this court .unanimously.